DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 18 October 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-9 are pending for examination.
Claims 7 and 8 are withdrawn without traverse.
Claim 1 is currently amended.
Claim 9 is new.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 18 October 2021.
Amendments to the drawings have not been submitted with the amendment filed 18 October 2021.
Response to Arguments
Applicant’s amendment and corresponding arguments (Remarks, page 9, filed 18 October 2021), with respect to the objections to the specification and abstract of the disclosure have been fully considered and are persuasive.  The objections to the specification and abstract of the disclosure, as set forth in the previous Office action, have been withdrawn. 
Applicant’s amendment and corresponding arguments (Remarks, page 9, filed 18 October 2021), with respect to the objection to claim 1have been fully considered and are persuasive.  The objection to claim 1, as set forth in the previous Office action, has been withdrawn. 
Applicant’s amendment and corresponding arguments (Remarks, pages 9-14, filed 18 October 2021), with respect to the rejection of claims 1-6 under 35 USC § 103 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 USC § 103, as set forth in the previous Office action, has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claims 7 and 8.
Explanation for Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 7 and 8 directed to an invention non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.
Allowable Subject Matter
Claims 1-6 and 9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method for inflating an airbag is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“providing an airbag, the airbag comprising: 
a first wall and a second wall, a first flap that extends from the first wall and a second flap that extends from the second wall, the first flap and the second flap face each other, the first wall and the second wall form a space configured to receive an article for storage, wherein the first flap and the second flap are configured to be sealed to close an opening of the airbag”
“putting the first flap and the second flap around the proximal end of the air tube, such that the air tube is sandwiched between the first flap and the second flap, wherein the first flap and the second flap are not bonded to each other and can move relative to each other.”
The closest prior art, see for example Liao et al. (US 2017/0144402), Murakami (US 5581983), and Koyanagi (US 5261466), fails to teach or suggest the limitations quoted above.  Accordingly, the subject matter of claim 1 is deemed to be directed to allowable subject matter because the prior art does not teach or suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Johan reference discloses a method of inflating an airbag structure.  The airbag structure includes first and second walls which form a space configured to receive an article for storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 October 2021